Citation Nr: 0031889	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-12 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served in the Alabama National Guard from January 
1956 to August 1964 and from November 1973 to September 1994.  
In September 1961 the veteran's National Guard unit was 
federalized, and the veteran remained on active duty until 
August 1962.  The veteran was on inactive duty training on 
March 14, 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  This case was previously before the 
Board in March 1999.  At that time the Board increased a 
noncompensable rating in effect for a left wrist disability 
to 10 percent and remanded the issue of service connection 
for a back disability to the RO for additional development.  
The case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  In 1968, the veteran sustained a ruptured lumbar disc 
which required surgery.  

2.  A low back injury was present at the time of his inactive 
duty training on March 14, 1993.  

3.  The preservice low back injury underwent a chronic 
increase in severity beyond normal progression due to an 
injury which occurred during inactive duty training on March 
14, 1993. 


CONCLUSION OF LAW

1.  A low back injury clearly and unmistakably existed prior 
to the veteran's inactive duty training on March 14, 1993 and 
the presumption of soundness on entry is rebutted.  
38 U.S.C.A. §§ 101, 1111, (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(b) (2000).  

2.  The preservice low back injury was aggravated during 
inactive duty training on March 14, 1993.  38 U.S.C.A. 
§§ 101, 1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  Additionally, 
service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in the line of 
duty during a period of active duty for training, and service 
connection may be granted for a disability resulting from an 
injury that was incurred or aggravated in the line of duty 
during a period of inactive duty for training.  38 U.S.C.A. 
§ 101(24) (West 1991).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 101(24), 1131, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

At the November 1973 enlistment examination into the National 
Guard, the veteran reported that, at the age of 29, he had 
incurred a pinched nerve in his back.  The veteran denied 
experiencing recurrent back pain.  The veteran's service 
personnel records indicate that the veteran was born in 
February 1938.  

Subsequent evidence confirms that, in 1968, the veteran was 
treated for a low back injury.  A private physician in an 
August 1994 statement reported that in 1968 the veteran 
sustained a ruptured lumbar disc which required surgery.  
During a personal hearing conducted before a hearing officer 
at the RO in July 1995, the veteran testified that he 
underwent surgery on his back in 1960s.

Given the history of a 1968 ruptured lumbar disc which 
required surgery, the Board concludes that a low back injury 
clearly and unmistakably was present when the veteran went on 
inactive duty training on March 14, 1993.  Accordingly, the 
presumption of soundness is rebutted.  Thus, the issue is 
whether the preservice low back injury was aggravated by 
inactive duty training beyond normal progression. 

At the July 1995 hearing at the RO, the veteran testified 
that he sought treatment for his back pain from a family 
physician approximately two to three months after the March 
1993 fall but did not seek medical attention from Army 
personnel. 

The service medical records show during several periodic 
physical examinations conducted between November 1973 to May 
1991 the veteran had no low back complaints.  On March 14, 
1993, the veteran was on inactive duty training.  At that 
time, while working as a ground guide, the veteran slipped 
and fell on ice.  According to these records, the veteran was 
treated for a left wrist injury.  He did not complain of any 
back problems.  April and June 1993 private medical records 
show no evidence of back complaints.

In an August 1994 statement, the veteran's private physician 
stated that, since the veteran's 1993 fall onto ice, he had 
experienced some residual back pain.  At a military service 
examination completed several days later in August 1994, the 
veteran denied ever having experienced recurrent back pain.  

At a November 1994 VA examination, the veteran reported that 
he had previously had a herniated disc with pain and numbness 
down his right leg, which required surgery, in 1968.  He 
stated that he "did satisfactorily" until 1993, when, while 
walking on ice in a severe ice storm, he fell and that, since 
the 1993 fall, he has experienced recurrent low back pain and 
tenderness near his old scar.  He also described occasional 
pain radiating down his right anterior thigh.  His subjective 
complaints included lower back pain.  

A physical examination of the veteran's lumbosacral spine 
demonstrated a 10 centimeter vertical scar in the lumbosacral 
area, slight tenderness just to the right of the proximal 
portion of the scar, and no postural abnormalities.  There 
were no fixed deformities.  There was a normal musculature of 
the back without spasm.  Forward flexion was to 40 degrees, 
backward extension to 15 degrees, left lateral flexion to 
15 degrees, right lateral flexion to 20 degrees, rotation to 
the left to 20 degrees, and rotation to the right to 
30 degrees.  There was pain at all of the tested ranges of 
motion, and pain on straight leg raising of the right leg but 
not the left.  

X-rays taken of the lumbosacral spine showed moderate 
degenerative arthritic changes with anterior and lateral 
vertebral body spurring and disc space narrowing at L3-4 and 
L4-5 indicative of degenerative disc disease.  A computed 
tomography (CT) scan taken of the veteran's lumbar spine at 
L3-4, L4-5, and L5-S1 reflected a degenerated L4-5 disc and a 
right nerve root which was not well outlined.  

Scar tissue and a herniated nucleus pulposus could not be 
differentiated by CT.  Degenerative changes of the spine were 
shown.  An impression of spondylitic changes was provided.  
The diagnosis in pertinent part, was recurrent herniated 
lumbar disc at L4-5.  

Of record are statements from two co-workers, date in 1995, 
which are to the effect that the veteran slipped on the ice 
while on inactive duty training.  When he came to work he 
reported back pain.

Additional private medical records dated from 1996 to 1999 
reflect treatment for low back pain.  In March 1999, the 
veteran was hospitalized at a private facility.  At that time 
he underwent an L3-L4, L4-L5, and L5-S1 central subarticular 
and foraminal decompression; bilateral partial facetectomies 
and foraminotomies; complete laminectomies at L4 and L5; as 
well as posterolateral fusion at L3-L4, L4-L5, and L5-S1 with 
pedicle instrumentation and right autogenous iliac crest bone 
grafting.  The veteran's hospitalization discharge diagnoses 
included adult scoliosis, lumbar spinal stenosis, lumbar 
spinal instability, neurogenic claudication, lumbar 
radiculopathy, and sciatica at L3-L4, L4-L5, and L5-S1.  

A VA examination was conducted in January 2000.  At that 
time, the veteran stated that he had a back injury 1968 which 
required surgery and a subsequent history of falling on ice 
and experiencing back pain.  The veteran's main complaint was 
low back pain.  The veteran explained that his back pain is 
aggravated by any twist, sudden movement, or jerking 
movement.  The examiner described the veteran's gait as mild, 
right more towards the left side with lateral bending.  There 
was no evidence of the use of a cane or braces.  

A physical examination of the veteran's lumbar spine 
demonstrated a six-and-one-quarter inch scar.  There was mild 
tenderness on pressure, paraspinal tightness, and mild spasm.  
There was a right-sided lumbar dexo scoliosis with reversal 
of the lumbar curve.  Forward flexion was to 50 degrees, no 
extension, lateral bending to 10 degrees, and rotation to 
25 degrees.  There was pain on these movements.  

There was no evidence of any paresis or any paralysis.  
Straight leg raising was negative at 80 degrees bilaterally 
with complaints of mild hamstring pain, especially with the 
right leg stretched.  and a decrease in lower extremity 
strength secondary to pain radiating from the back.  A lumbar 
study and bilateral lower extremity sensory and motor testing 
provided a dominant picture of a sensory deficit secondary to 
the lumbar radiculitis more in the L5 component of the L4-S1 
patchy type and on the right more than the left.  

The examiner diagnosed status post chronic recurrent low back 
pain with lumbar surgery in 1968 and 1999, with L3-S1 central 
subarticular and foraminal decompression, complete 
laminectomy at L4-L5, partial fasciectomies and 
foraminotomies at L3-S1, posterolateral effusion with pedicel 
instrumentation and right autogenous allograft bone grafting 
and neurogenic claudication symptoms, as well as discogenic 
disc disease.  

The examiner rendered an opinion that the worsening of the 
veteran's back disability could be due to the natural 
progression of the preexisting back disability.  The examiner 
also expressed his opinion that, even though the service 
medical records do not reflect treatment for a back 
disability during the veteran's active duty for training, 
there was definitely a probability of aggravation of the 
preexisting disability as a result of the veteran's 1993 
fall. 

To summarize, the lay statements and testimony are considered 
competent evidence when describing a symptom of a disorder or 
an incident.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  In this regard, the evidence does not show the 
presence of any low back problems following the low back 
surgery in 1968, until 1994.  The veteran did fall on the ice 
on March 14, 1993.  Although private medical records dated in 
April and June 1993 reflect treatment for conditions other 
than a back disability, the August 1994 private medical 
statement indicates that, since the 1993 fall onto ice, the 
veteran has experienced some residual back pain.  

Moreover, the examiner who conducted the January 2000 VA 
examination of the veteran's spine stated that there was 
definitely a probability of aggravation of the preexisting 
disability as a result of the 1993 fall.  Accordingly, the 
Board concludes that the pre-existing low back injury 
underwent a chronic increase in severity beyond its natural 
progression during inactive duty training on March 14, 1993.  

During the pendency of the veteran's appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, this 
decision is a complete grant of the benefit sought.  As such, 
the Board finds that the veteran has not been prejudiced by 
this determination.  Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Service connection for a low back injury is granted.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


